This action was brought to recover the amount of two notes given by Mr. Bevin, the defendant, to the Natchaug Silk Company, and by that company indorsed to the plaintiff. The notes are those mentioned in the preceding case as having been given by Mr. Bevin to that corporation in part payment for certain shares of its capital stock. The defense was that the said shares of stock were void; that the notes were for that reason without consideration; that Mr. Bevin was induced to give the notes by the fraud of Mr. Risley; that the plaintiff took the notes under such circumstances that it was chargeable with knowledge of such want of consideration and fraud, and that, therefore, it could not recover.
   The fraud of Mr. Risley, if there was any, cannot be imputed to the bank from the fact that he was its cashier.